Citation Nr: 1510644	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-03 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine with intervertebral disc syndrome.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and anxiety.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1994 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) from January 2011 and October 2012 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012 the Veteran had a VA examination at which he was diagnosed with anxiety disorder, NOS.  The examiner opined that it was less likely than not that the anxiety disorder was proximately due to or a result of the Veteran's service-connected condition degenerative joint disease of the lumbar spine with intervertebral disc syndrome.  The examiner did not provide an opinion as to whether the anxiety disorder was aggravated by the service-connected disability.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing the secondary aspect of this issue based on aggravation, the Board finds that soliciting such an opinion is necessary to adjudicate this appeal. 

The Veteran is seeking a higher evaluation for degenerative joint disease of the lumbar spine with intervertebral disc syndrome.  Records of his VA treatment, however, dated since April 2012, have not been physically or electronically associated with the claims folder.  The Veteran indicated on a February 2015 authorization to disclose information that he received treatment at the VA Medical Center in Birmingham and at the Madison VA Community Based Outpatient Clinic.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The most recent VA examination for this disability was performed in June 2012.  In light of the state of the record, the Board finds that the claim must be remanded to associate updated VA treatment records with the claims file and to afford the Veteran a contemporaneous VA examination to assess the current severity of this disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Regarding service connection for flat feet, the Board notes that the updated VA treatment records could show a current diagnosis.  Therefore, a decision on this claim would be premature.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from April 2012 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service psychiatric symptoms and foot problems, as well as the nature, extent and severity of his degenerative joint disease of the lumbar spine with intervertebral disc syndrome, and the impact of the service-connected disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.  

4.  Thereafter, afford the Veteran an appropriate VA examination to determine the nature, onset and likely etiology of any diagnosed acquired psychiatric disability.  The Veteran's claims folder should be made available and all appropriate tests should be conducted.  The reviewer must opine as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disability that is related to service or had its onset within one year of discharge from active duty.

The examiner is also asked to provide an opinion as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disability that was caused or aggravated by the service connected degenerative joint disease of the lumbar spine with intervertebral disc syndrome.

The reviewer should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the reviewer should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

5.  Afford the Veteran an appropriate VA examination to determine the nature, onset and likely etiology of any foot disability.  The Veteran's claims folder should be made available and all appropriate tests should be conducted.  The reviewer must opine as to whether it is at least as likely as not that the Veteran has a foot disability, to include flat feet, that is related to service or had its onset within one year of discharge from active duty.

The reviewer should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the reviewer should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

6.  Schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected degenerative joint disease of the lumbar spine with intervertebral disc syndrome.  The claims folder should be made available to and reviewed by the examiner and all necessary tests, including range of motion studies, must be performed.  The examiner must also provide an opinion on the impact of the degenerative joint disease of the lumbar spine with intervertebral disc syndrome on the Veteran's ability to work.

7.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




